Order entered July 8, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01019-CV

           USAA CASUALTY INSURANCE COMPANY, Appellant

                                          V.

 SUNNY LETOT, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
               SIMILARLY SITUATED, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-13-00156-E

                                       ORDER

      Before the Court is appellant’s July 7, 2021 unopposed third motion for

extension of time to file its reply brief. We GRANT the motion and ORDER the

brief be filed no later than July 22, 2021.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE